CASE 0:20-mc-00070-NEB-TNL Doc. 1-2 Filed 10/05/20 Page 1 of 8




                Exhibit B
                      CASE 0:20-mc-00070-NEB-TNL Doc. 1-2 Filed 10/05/20 Page 2 of 8
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         _         District of MINNESOTA

               NATCO PHARMA LIMITED                                           )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                   DIGITALOCEAN, LLC                                          )
                              Defendant                                       )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
To:                         DigitalOcean, LLC, 101 Avenue of the Americas, 10th Floor, New York, NY 10013

                                                       (Name of person to whom this subpoena is directed)


          Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
        See Attached Schedule A

  Place:        Merchant & Gould P.C.                                                    Date and Time:
                767 Third Avenue, Suite 23C
                New York, NY 10017

           Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:
                                  CLERK OF COURT
                                                                                           OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      CASE 0:20-mc-00070-NEB-TNL Doc. 1-2 Filed 10/05/20 Page 3 of 8


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                 I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                   ; or

                 I returned the subpoena unexecuted because:
                                                                                                                                               .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                               for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                      CASE 0:20-mc-00070-NEB-TNL Doc. 1-2 Filed 10/05/20 Page 4 of 8


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as trial-
order must protect a person who is neither a party nor a party’s officer from      preparation material, the person making the claim may notify any party that
significant expense resulting from compliance.                                     received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        CASE 0:20-mc-00070-NEB-TNL Doc. 1-2 Filed 10/05/20 Page 5 of 8




                                      SCHEDULE A

       Natco Pharma Limited (“Natco”), pursuant to Rules 34(c) and 45 of the Federal

Rules of Civil Procedure, requests that DigitalOcean, LLC produce and permit Natoco’s

attorneys to inspect and copy the documents and things described below.

                                     INSTRUCTIONS

       In complying with this subpoena, you are required to produce all documents and

things specified herein, which are in your possession or custody, or under your control, or

which are otherwise available to you.

       In lieu of producing documents responsive to the Requests on _____________,

2020, at 9:00 a.m. as commanded, you may comply with this subpoena by using an

overnight delivery service to deliver the documents responsive to the Requests so that

they are received by William Schultz, Merchant & Gould, P.C., Suite 2200, 150 South 5th

Street, Minneapolis, MN 55402, by _____________, 2020. If you have any questions

about this procedure, or for information about how to bill counsel for the copying and

delivery charges, please contact William Schultz at (612) 336-4677.

       Each document should be produced in its original file, folder, form, software

program with version or other container or as otherwise kept in the usual course of

business.

       If the original of a document is within your possession, custody, or control,

produce it; if not, produce such copy of it as is in your possession, custody, or control.

Any copy of a document on which any notation, addition, alteration, or change has been

                                              1
        CASE 0:20-mc-00070-NEB-TNL Doc. 1-2 Filed 10/05/20 Page 6 of 8




made is to be treated as an additional original document.

       If any document responsive to this request was at one time in existence but was

subsequently lost, discarded, or destroyed, identify each such document as completely as

possible, including by providing the following information: the type of document; the

date of the document; the date when the document became lost, discarded, or destroyed;

and the identity of all persons having knowledge of the contents of the document.

       If you assert a claim of privilege or work product protection in objection to any

interrogatory or request for production of documents or tangible things, identify with

respect to each communication, document, or tangible thing the nature and basis of the

privilege claimed, and provide as much of the following information as is not

encompassed by the privilege: its type; its general subject matter and purpose; its date;

the names of persons making or receiving the communication, document, or tangible

thing or a copy thereof or, if the communication was oral, of those present when it was

made; their relationship to the author or speaker; and any other information upon which

you may rely to support your claim of privilege or other immunity from discovery.

                                     DEFINITIONS

       In the Document Requests below, the following definitions shall apply:

       All/Each. The terms “all” and “each” shall be construed as all and each.

       And/Or. The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses

that might otherwise be construed to be outside of its scope.

                                             2
        CASE 0:20-mc-00070-NEB-TNL Doc. 1-2 Filed 10/05/20 Page 7 of 8




       Document. The term “document” is defined to be synonymous in meaning and

equal in scope with the broadest usage of such term in Federal Rule of Civil Procedure

34. Such term includes, without limitation, any writing and each original, master, and

every copy of the following items, however produced or reproduced, whether electronic

or in hard copy form, and whether undeleted or deleted, namely: books, accounting

records of any nature whatsoever, agreements, communications, correspondence,

telegrams, cables, telexes, facsimile documents, electronic mail (“e-mail”), memoranda,

recordings, studies, summaries or records of telephone conversations, summaries or

records of personal conversations or interviews, diaries, letters, forecasts, statistical

statements, graphs, laboratory or engineering reports and records, notebooks, charts,

plans, sketches, drawings, information-bearing photographic products of any nature

whatsoever, phonograph records, microfilms, tape recordings, minutes or records of

meetings or conferences, expressions or statements of policy, lists of persons attending

meetings or conferences, reports or summaries of interviews, reports or summaries of

investigations, opinions or reports of consultants, patent appraisals, opinions of counsel,

records, reports or summaries of negotiations, sales literature of any nature whatsoever,

brochures, catalogues, catalogue sheets, price lists, pamphlets, periodicals,

advertisements, circulars or trade letters, press releases, trade releases, publicity releases,

new product releases, reprints, drafts of any documents, working papers, indices, notes of

any nature whatsoever, marginal notes appearing on any documents, computer printouts,

computer disks, computer memory files, and other data compilations from which

                                               3
        CASE 0:20-mc-00070-NEB-TNL Doc. 1-2 Filed 10/05/20 Page 8 of 8




information can be obtained or translated, if necessary, by Plaintiff through detection

devices into reasonably usable form. The term “document” includes all non-identical

copies, such as those bearing marginal comments or other marks, postscripts, changes,

amendments, addenda or other notations not present on the original document as initially

written, typed, or otherwise prepared. Each such non-identical copy is to be considered

and identified as a separate document.

       Person. The term “person” means a natural person, corporation, partnership,

government (or any agency thereof), quasi-public entity, proprietorship, joint venture,

trust or estate and any other form of legal entity.

       Singular/Plural. The use of the singular form of any word includes the plural and

vice versa.

                                DOCUMENT REQUESTS

      1.     All documents sufficient to identify the identity of the person or persons
who posted content at

              -      https://www.tradeindia.com/Seller-6530100-Natco-Pharma-Ltd-/
              -      https://www.tradeindia.com/fp3395837/Azacitidine.html
              -      https://www.tradeindia.com/fp3395718/Rasburnat.html
              -      https://www.tradeindia.com/fp3395668/Alphalan-Tablets.html
              -      https://www.tradeindia.com/Seller-24914124-Natco/product-
                     services.html

using at least the IP addresses 139.59.25.86 and 139.59.17.146, including but not limited
to their name, email address, street address, and telephone number.




                                               4
